DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.  In that response, claims 1 and 15 were amended.  Claims 1-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139).  
Regarding claims 1, 7, 8, and 12, Cutler teaches methods and dental products in the form of “dentifrice powder, …, disintegrable tablets, … dental lozenge, dental chewing gum,…” (col. 6 ll.42-45; all emphases in quotations are added ) for oral care, which compositions comprise 50% to 90% xylitol (title; abstract; col. 6 ll. 60-63; col. 9 ll.49-52), “5 to 90% by weight of polyol humectants selected from the group consisting of …, erythritol, sorbitol, 
A dentifrice powder may be granulated, and then “compressed into a tablet which disintegrates in the mouth and can then be chewed into a paste” (claim 10; col.9 ll.27-29; col.10 ll.23-47).  Such paste is “applied all over the mouth, and swallowed whenever the user wishes” to “ameliorate the condition of those who suffer from dry mouth by reducing irritation, and helping to keep the mouth moist” (col. 9 ll.58-67).  Being “applied all over the mouth” and “helping to keep dry mouth moist” indicate generation of fluid, in transforming from a tablet into a paste through chewing.  Further “applied all over the mouth” and removing “surface stain, plaque, and tartar”, the chewed tablet—now formed into a paste—would involve “forcing” at least a portion of the paste through teeth and around oral cavity.  The paste “removes surface stain, plaque, and tartar” (col.9 ll.14-15) and may comprise antimicrobial actives in the form of antimicrobial anions in calcium salts (col.8 ll.57-62).  
Cutler does not specifically disclose chewing a tablet to generate “a swishable amount” of fluid as recited in claim 1.  Merriam-Webster defines “swish” as “to move, pass, swing, or whirl with the sound of a swish”, that is, “a light sweeping or brushing sound”.  (Merriam-Webster, “Swish”, available at https://www.merriam-webster.com/dictionary/swish, accessed 11/25/2019).  
It would have been prima facie obvious to a skilled person to use Cutler’s tablet in that manner because Cutler teaches chewing a tablet to generate a paste that can be applied “all over the mouth” to help moisten dry mouth, and then “swallowed”.  A skilled person would wish to formulate Cutler’s disintegrable tablet or chewing gum such that, once placed within mouth, it generates “a swishable amount” of fluid from chewing the tablet such that applying the paste is made easier and pleasant for the user.
Regarding claim 6, Applicant describes G40 as “grams of fluid generated after 40 seconds (G40) wherein the 40 seconds includes chewing for 10 seconds and swishing/moving the fluid for 30 seconds” (para. 0051, pre-grant publication US 2018/0140521).  Cutler does not expressly disclose G40 for its solid oral dosage forms including lozenge, chewing gum, etc.  Cutler however teaches that they “ameliorate[ ] the condition of those who suffer from xerostomia …” or dry mouth resulting from inadequate saliva flow, and further teaches using salivary agents such as citric acid and ascorbic acid.  Cutler thus discloses the desirability of stimulating salivary glands, i.e., to ameliorate xerostomia.  In view thereof, simply reciting a minimum quantity of the fluid generated according to a specific protocol is not seen as rendering the claim patentable, absent some evidence of criticality of the quantity or reciting the tablet components that attain the G40.
Regarding claim 14, as noted above Cutler teaches applying the oral product “all over the mouth, and swallowed whenever the user wishes” (col. 9 ll.58-63; see col.9 ll.49-52).  A user would be suggested to apply or “force the fluid” around the oral cavity for 30 seconds or more depending on the product dosage, amount of fluid generated in her/his mouth, and the desire and patience for properly using the oral care product.

Claims 1-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139) as applied to claims 1, 6-8, 12 and 14 above, and further in view of Boghmans (US 2011/0250247).
Cutler does not specifically teach the weight, hardness, or isomalt as recited in claims 2-5, 9, 10, 15, or 16.
TM 16952 (paras. 0071, 0096) which Applicant discloses is non-DC erythritol (para. 0017, pre-grant publication US 2018/0140521).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Cutler and Boghmans as recited in the instant claim(s). The skilled person would have been motivated to do so because both are drawn to oral and chewable dosage forms comprising a mixture of sugar alcohols, and Boghmans teaches suitable weight and hardness ranges for such dosage forms, as well as that using non-directly compressible erythritol having a specific surface area in combination, i.e., ZeroseTM 16952, with xylitol and isomalt results in better granulation (para. 0027).
The tablet weight and hardness that Boghmans teaches are within the ranges in claims 2, 4, 5, and 16, and close to the ranges in claims 3 and 15.  The skilled person could prepare slightly heavier tablets simply by using more of the ingredients in a larger mold with reasonable expectation that the larger tablets would exhibit similar properties and oral care effects.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, i.e., modifying the release rate or protecting from premature reactions.  MPEP § 2144.05(I) (citations omitted). 
Regarding claim 20, as noted above for claim 14, Cutler teaches applying the oral product “all over the mouth, and swallowed whenever the user wishes” (col. 9 ll.58-63; see col.9 ll.49-.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139) in view of Boghmans (US 2011/0250247) as applied to claims 1-10, 12, 14-16, and 20 above, and further in view of Gambogi (US 2016/0145203).
Cutler teaches “[i]t is preferred that all irritant and mouth unfriendly ingredients be absent from the dental products of this invention” (col.7 ll.64-65), and Boghmans does not specifically teach using an essential oil as recited in claims 13 and 17-19.
Gambogi is drawn to oral care compositions including chewable tablets, powders, lozenges, etc., and teaches using menthol and methyl salicylate (wintergreen oil) which “may provide antiseptic activity” in concentrations as low as 0.0001% (title; abstract; paras. 0028, 0033-34, 0039-41, 0058, 0076-78; claims 17, 19, 20).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to combine the teachings of Cutler, Boghmans, and Gambogi and include an essential oil as recited in the instant claim(s). The skilled person would have been suggested to do so because all references are drawn to oral care compositions comprising sugar alcohols that are to be applied to the oral cavity, and Gambogi teaches that ingredients such as menthol and methyl salicylate provide antiseptic effects at concentrations as low as 0.0001% or a non-irritating concentration and therefore avoid the level of becoming an “irritant” that Cutler teaches against. 

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. Applicant argues that Cutler and the other cited art do not teach chewing a tablet, generating a swishable amount of fluid in the oral cavity by chewing the tablet without introducing additional fluid into the oral cavity with the tablet, forcing the generated fluid back and force through teeth and around the oral cavity, and removing debris by forcing the generated fluid back and forth through teeth and around the oral cavity.  (Remarks, 5-7, March 24, 2021.)  Furthermore Cutler “specifically reserves ‘swishing’ only for ‘mouthwash’ dental products”.  (Remarks, 6.)
In response as noted above Cutler teaches chewing a tablet to generate a paste that can be applied “all over the mouth” to help moisten dry mouth, and then “swallowed”.  A skilled person would wish to formulate Cutler’s disintegrable tablet or chewing gum such that they generate “a swishable amount” of fluid from chewing the tablet such that applying the paste “all over the mouth”, moisten dry mouth, and swallowing, is easy and pleasant for the user.  Cutler further teaches using salivary agents such as citric acid and ascorbic acid, and thus discloses the desirability of stimulating salivary glands, i.e., to ameliorate xerostomia.  In view thereof, the fact that Cutler “reserves ‘swishing’ only for ‘mouthwash’ dental products” is not seen as overcoming prima facie obviousness.
In response it is again noted that Cutler teaches “a tablet which disintegrates in the mouth and can then be chewed into a paste” (claim 10; col.10 ll.27-19; col.10 ll.23-47), “placed in the mouth and applied all over the mouth, and swallowed whenever the user wishes” to “ameliorate the condition of those who suffer from dry mouth by reducing irritation, and helping to keep the mouth moist” (col. 9 ll.58-67).  Also it “removes surface stain, plaque, and tartar” (col.9 ll.14-15) and may comprise antimicrobial actives in the form of antimicrobial anions in calcium salts (col.8 ll.57-62).  A “swishable amount” varies upon the user’s oral cavity size, hydration state, and the force used to move the fluid inside the mouth.  In other words it is not some special amount that is beyond the ordinary creativity of a skilled person.  Therefore a skilled person would therefore have been motivated to formulate Cutler’s disintegrable tablet or chewing gum such that, once placed within mouth, it generates “a swishable amount” of fluid from chewing the tablet such that applying the paste “all over the mouth”, moisten dry mouth, and swallowing, is made easier and pleasant for the user. 
Next, it cannot be seen where the Office has alleged that Cutler teaches an association between ‘swishing’ and ‘tablet’ use as Applicant argues.  (Remarks, 6, first full para., March 24, 2021.)  Rather, the above rejection is one of prima facie obviousness.  Cutler teaches chewing a tablet to generate a paste that can be applied “all over the mouth” to help moisten dry mouth, and then “swallowed”.  A skilled person would wish to formulate Cutler’s disintegrable tablet or chewing gum such that they generate “a swishable amount” of fluid from chewing the tablet such that applying the paste “all over the mouth”, moisten dry mouth, and swallowing, is easy and pleasant for the user.  Cutler further teaches using salivary agents such as citric acid and ascorbic acid, and thus discloses the desirability of stimulating salivary glands, i.e., to ameliorate xerostomia.  In view thereof, the fact that Cutler “reserves ‘swishing’ only for ‘mouthwash’ dental products” is not seen as overcoming prima facie obviousness.
Applicant further argues that applying “all over the mouth” relates to dry mouth pastes that contain nanocalcite, whose benefits result “solely from the coating’s passive presence”.  (Remarks, 6-7, March 24, 2021.) 


CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615